Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/777602 filed on 30 January 2020 and the Applicant’s Preliminary Amendment filed on 30 March 2020.  
Claims 31-60 are pending.  Claims 31, 55, and 58 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 31-33, 36-38, 40-41, 45, 47, 49-51, and 53-59  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitincka et al. (U.S. Patent No. 8,793,225 B1; hereinafter “Bitincka”) in view of Murthy et al. (U.S. PGPUB No. 2014/0195558 A1; hereinafter “Murthy”).

Regarding claim 31, Bitincka teaches a search system comprising: 
a search service provider configured to receive at least a portion of a search scheme and define a search process (Bitincka Fig. 1, i.e., a Search pre-processing 122); and 
Bitincka fails to explicitly teach a plurality of worker nodes communicatively coupled to the search service provider, the plurality of worker nodes configured to: 
receive the search process from the search service provider, and based on the search process: 
communicate with a plurality of data sources to receive partial search results from the plurality of data sources, aggregate the partial search results from the plurality of data sources, and provide aggregated partial search results to the search service provider.
However, in the same field of endeavor, Murthy teaches a plurality of worker nodes communicatively coupled to the search service provider (Murthy Fig. 4, i.e., Worker Nodes 412), the plurality of worker nodes configured to: 
receive the search process from the search service provider (Murthy Fig. 5, step 502), and based on the search process: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bitincka by incorporating the teachings of Murthy. The motivation would be to perform low-latency database query processing in particular a distributed database query engine (Murthy Abstract).

	As to claim 32, Bitincka as modified by Murthy also teaches the system of claim 31, wherein the search service provider is communicatively coupled with a search head (Murthy Fig. 1, i.e., Search Head 106), wherein the search head is configured to: 
define the search scheme for a distributed search of data based on a search query received from a user (Murthy Col 4, Ln 60-67), wherein the search scheme comprises: 
a first portion to be applied by one or more computing devices other than the plurality of worker nodes (Murthy Col 4, Ln 67, i.e., a local portion); and 
a second portion to be applied by the plurality of worker nodes (Bitincka Col 5, Ln 1-8, i.e., a remote portion, and Murthy ¶0037).


define the search scheme for a distributed search of data based on a search query received from a user, wherein the search scheme comprises: 
a first portion to be applied by one or more computing devices other than the plurality of worker nodes (Murthy Col 4, Ln 67, i.e., a local portion); and 
a second portion to be applied by the plurality of worker nodes (Bitincka Col 5, Ln 1-8, i.e., a remote portion, and Murthy ¶0037); and 
trigger the one or more computing devices to search based on the first portion of the search scheme (Bitincka Col 2, Ln 61-65).

As to claim 36, Bitincka as modified by Murthy also teaches the system of claim 31, wherein the search system further comprises a data fabric service master communicatively coupled to the search service provider, wherein the data fabric service master is configured to interface with a search head of a data intake and query system on behalf of the search service provider (Bitincka Fig. 1 and Col 2, Ln 36-41).

As to claim 37, Bitincka as modified by Murthy also teaches the system of claim 31, further comprising a data fabric service master communicatively coupled to the search service provider, wherein the data fabric service master is configured to interface with a search head of a data intake and query system on behalf of the search service 

As to claim 38, Bitincka as modified by Murthy also teaches the system of claim 31, wherein the search service provider is further configured to collect the aggregated partial search results from the plurality of worker nodes and provide the aggregated partial results to a search head of a data intake and query system (Murthy Fig. 5, step 510).

As to claim 40, Bitincka as modified by Murthy also teaches the system of claim 31, wherein the search service provider is further configured to direct the plurality of worker nodes to execute search operations and obtain search results (Murthy ¶0010).

As to claim 41, Bitincka as modified by Murthy also teaches the system of claim 31, wherein the plurality of data sources comprises one or more computing devices of a data intake and query system and one or more other data sources, and wherein the search service provider is further configured to cause the plurality of worker nodes to: 
collect partial search results from the one or more computing devices of the data intake and query system (Murthy ¶0010); and 
collect partial search results from the one or more other data sources (Murthy ¶0010).



As to claim 47, Bitincka as modified by Murthy also teaches the system of claim 31, wherein a data intake and query system is a data source of the plurality of data sources (Bitincka Col 2 Ln 61-64).

As to claim 49, Bitincka as modified by Murthy also teaches the system of claim 31, wherein the plurality of data sources comprise data that store data in a structured format (Bitincka Fig 1, e.g., Hadoop or RDBMS), and wherein the partial search results are in a specified format (Bitincka Col 10, Ln 60 through Col 11 Ln 6).

As to claim 50, Bitincka as modified by Murthy also teaches the system of claim 31, wherein the plurality of data sources comprise external data stores and internal data stores of a data intake and query system, and wherein the external data stores store data in a structured format that is different from an events format of the internal data stores (Bitincka Fig 2, boxes 204 and 206; a different portion of search scheme (e.g., local indexers) for accessing local data sources (i.e., internal storage system via the indexers) and External Resource Providers for accessing external data sources (i.e., external data storage system via the ERPs) is used to obtain the partial search results).

As to claim 51, Bitincka as modified by Murthy also teaches the system of claim 31, wherein the plurality of data sources comprise internal data stores of a data intake and query system and external data stores, wherein the external data stores store data in a different format than data stored in the internal data stores, and wherein the plurality of worker nodes are further configured to process the partial search results from the external data stores and the internal data stores into a common format (Bitincka Col 11, Ln 11-16, “once the ERP process has returned the raw results from the streaming mode, the search head process can operate on the returned data and can integrate the returned data with any data obtained from local data sources (i.e., native to the search support system) and from other external data sources and from other ERP processes (if such operations were required to satisfy the terms of the search query)”).

As to claim 53, Bitincka as modified by Murthy also teaches the system of claim 31, wherein the search service provider is communicatively coupled with a search head, wherein the search head is configured to define the search scheme for a distributed search of data based on a search query received from a user (Bitincka Fig. 1), and wherein the search query is input by the user and expressed in a pipelined search language (Bitincka Col 10 Ln 52-59, SPL is a pipelined search language).

As to claim 54, Bitincka as modified by Murthy also teaches the system of claim 31, wherein the aggregated partial search results are in a format specified by the search scheme (Bitincka Col 11, Ln 11-16, “once the ERP process has returned the raw results 

	Claim 55 recites the limitation substantially similar to those of claim 31 and is similarly rejected.

Claim 56 recites the limitation substantially similar to those of claim 32 and is similarly rejected.

Claim 57 recites the limitation substantially similar to those of claim 51 and is similarly rejected.

Claim 58 recites the limitation substantially similar to those of claim 31 and is similarly rejected.

Claim 59 recites the limitation substantially similar to those of claim 32 and is similarly rejected.

42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitincka in view of Murthy, and further in view of Papakonstantinou et al. (U.S. Patent No. 7,698,267 B2; hereinafter “Papakonstantinou”).

As to claim 42, Bitincka as modified by Murthy teaches the system of claim 31 but fails to explicitly teach wherein the search process is a logical directed acyclic graph (DAG). However, in the same field of endeavor, Papakonstantinou teaches the search process is a logical directed acyclic graph (DAG) (Papakonstantinou Claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bitincka by incorporating the teachings of Murthy. The motivation would be to perform low-latency database query processing in particular a distributed database query engine (Murthy Abstract).

Claims 43-44 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitincka in view of Murthy, and further in view of Baum et al. (U.S. PGPUB No. 2013/0060783 A1; hereinafter “Baum”).

As to claim 43, Bitincka as modified by Murthy teaches the system of claim 31 but fails to explicitly teach wherein the plurality of worker nodes are configured to process the partial search results into time-ordered event chunks. However, in the same field of endeavor, Baum teaches the plurality of worker nodes are configured to process the partial search results into time-ordered event chunks (Baum ¶0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

As to claim 44, Bitincka as modified by Murthy teaches the system of claim 31 but fails to explicitly teach wherein the plurality of worker nodes are configured to process the partial search results into time-ordered event chunks and stream the time-ordered event chunks to the search service provider. However, in the same field of endeavor, Baum teaches the plurality of worker nodes are configured to process the partial search results into time-ordered event chunks and stream the time-ordered event chunks to the search service provider (Baum ¶0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bitincka by incorporating the teachings of Baum. The motivation would be to organize time series data into discrete events with normalized time stamps and the events are indexed by time and keyword such that when a search is received, relevant event information is retrieved based in whole or in part on the time indexing mechanism, keyword indexing mechanism, or statistical indices calculated at the time of the search (Baum Abstract).

.

Allowable Subject Matter
Claims 34-35, 39, 46, 52, and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The features of limitations recited in claims 34-35, 39, 46, 52, and 60 in combination with the other limitations recited in the context of their respective base claim are allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DUFFY et al. (U.S. PGPUB No. 2015/0324433 A1) teaches a system and method for combining internal and external search results for a search query
Abadi et al. (U.S. PGPUB 2012/0310916 A1) teaches a method and system for query processing by partitioning the stored data into a plurality of partitions which processed by plurality of worker nodes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157